 1   Ronald H. Freshman
     SBN #225136
 2
     3040 Skycrest Dr.
 3   Fallbrook, CA 92928
     Tel (858) 756-8288
 4   Fax (858) 964-1728
 5   ronfreshman@gmail.com
     Attorney for Debtor Kimberly Cox
 6
 7
 8
                                 UNITED STATES BANKRUPTCY COURT
 9                               NORTHERN DISTRICT OF CALIFORNIA
10
     In re:                                            Case No. 10-61716-CN 7
11
12   KIMBERLY COX,                                     Chapter 7

13                            Debtor.                  DEBTOR’S REQUEST FOR JUDICIAL
                                                       NOTICE IN SUPPORT OF HER MOTION FOR
14                                                     RELIEF TO SET ASIDE ORDER; REOPEN
15                                                     THE BANKRUPCY CASE AND AMEND THE
                                                       SCHEDULES UNDER RULE 60
16
17
18                       REQUEST FOR JUDICIAL NOTICE OF DOCUMENTS,
19                       ADJUDICATIVE FACTS1 AND AUTHORITIES (“RJN”)
20
21
22
23   1
         “ Adjudicative fact, (1959) A controlling or operative fact, rather than a background fact; a fact
           that is particularly related to the parties to a proceeding and that helps the tribunal determine
24
           how the law applies to those parties. · For example, adjudicative facts include those that the
25         jury weighs. See Fed R. Evid. 201. Cf. legislative fact.” (Black’s Law Dictionary 2014
           Tenth Ed.) (“There is no rule that deals with ‘legislative’ facts;” “Adjudicative facts are
26
           simply the facts of the particular case.” “Stated in other terms, the adjudicative facts are those
27         to which the law is applied in the process of adjudication. They are the facts that normally
           go to the jury in a jury case [note, a jury trial was demanded in the District Court instant case
28
           which was never tried]. They relate to the parties, their activities, their properties, their
           businesses.” (2 Administrative Law Treatise 353) (Notes of Advisory Committee on Rules,
           re Rule 201 in drawing from Professor Kenneth Davis in his article “An Approach to
           Problems of Evidence in the Administrative Process, 55 Harv.L.Rev. 364, 404-407 (1942)”
           and the same author’s Judicial Notice, 55 Colum.L.Rev. 945 (1955); Administrative Law
           Treatise, ch. 15 (1958); A System of Judicial Notice Based on Fairness and Convenience, in
           Perspectives of Law 69 (1964).
                                                        1
         Case: 10-61716      Doc# 39      Filed: 03/04/19     Entered: 03/04/19 12:27:38        Page 1 of
                                                       31
 1          Pursuant to the Fed. R. Evid. and other authorities provided herein,2 Appellant Kimberly
 2   Cox (“Ms. Cox”) hereby respectfully petitions this Court to take judicial notice of the (1)
 3   adjudicative facts, most of which are undisputed;3 (2) referenced documents; and (3) authorities
 4   cited herein.4 Ms. Cox further requests judicial notice of documents and adjudicative facts as
 5   applicable, pursuant to the “incorporation by reference” doctrine, where the contents alleged in
 6   the operative (second amended) complaint5 and the authenticity of the documents whether
 7   attached to the complaint or not, no party has questioned or disputed.6
 8
 9   2
           Each RJN herein, is requested pursuant to, inter alia, Fed. R. Evid., R. 102, 201(c)(2) & (d),
10         401(a) & (B), and 402. Also see, e.g. Oneida Indian Nation v. New York (2d Cir. N.Y. Oct.
           4, 1982), 691 F.2d 1070, 11 Fed. R. Evid. Serv. (CBC) 1002, overruled, Cayuga Indian
11         Nation v. Pataki (2d Cir. N.Y. June 28, 2005) 413 F.3d 266 [judicial notice taken where there
12         is no dispute as to the authenticity of materials considered even though limited to law,
           legislative facts or factual, incontrovertible matters]; In re Fannie Mae Sec. (D.D.C. May 31
13         2007 503 F.Supp.2d 9, aff’d (D.C. Cir. Aug. 8, 2008) 534 F.3d 779 [court may take judicial
14         notice of fact not subject to reasonable dispute if fact is either (1) generally known within the
           territorial jurisdiction of trial court or (2) capable of accurate and ready determination by
15         resort to sources whose accuracy cannot reasonably be questioned]; Sakugawa v.
16         Countrywide Bank F.S.B. (D. Haw. Jan. 24, 2011) 769 F.Supp.2d 1211 [mortgages were
           matters of public record and subject to judicial notice]. Also see, Lee v. City of Los Angeles
17         (9th Cir. 2001) 250 F.3d 668, 689 [setting forth standard of review and stating that court may
18         take judicial notice of matters of public record.]
     3
19       “The usual method of establishing adjudicative facts is through the introduction of evidence,
          ordinarily consisting of the testimony of witnesses. If particular facts are outside of
20        reasonable controversy, this process is dispensed with as unnecessary. (See, Notes of
21        Advisory Committee on Rules, et seq., Id. supra. [fn. 1 herein above]).
     4
22       “This rule is consistent with Uniform Rule 9(1) and (2) which limit judicial notice of facts to
          those ‘so universally known that they cannot reasonably be the subject of dispute,’ those ‘so
23        generally known or of such common notoriety within the territorial jurisdiction of the court
24        that they cannot reasonably be the subject of dispute,’ and those ‘capable of immediate and
          accurate determination by resort to easily accessible sources of indisputable accuracy.’ The
25        traditional textbook treatment has included these general categories (matters of common
26        knowledge, facts capable of verification), McCormick §§ 324, 325, and then has passed on
          into detailed treatment of such specific topics as facts relating to the personnel and records of
27        the court, Id. § 327, and other governmental facts, Id. § 328.” (See, Notes of Advisory
28        Committee on Rules, et seq., Id. supra. [fn. 1 above]).
     5
           See, 9th Cir. App. case # 16-16566, DktEntry: 18 (actually DktEntry: 18-1 through 18-7
           “AER”) pgs. 0429-0530 (“SAC”).
     6
           See, e.g. Knievel v. ESPN (2005) 393 F.3d 1069, 1076 [the Ninth Circuit has extended the
           doctrine to situations in which the plaintiff’s claim depends on the contents of an undisputed
           document even though the plaintiff does not explicitly allege the contents in the complaint
           (internal citations omitted).]
                                                       2
         Case: 10-61716      Doc# 39     Filed: 03/04/19     Entered: 03/04/19 12:27:38         Page 2 of
                                                      31
 1          In addition, the Court must7 take judicial notice of records that were created after the
 2   motion to dismiss in the District Court was granted such as those included in the Motion this
 3   RJN is in support of. Wright & Miller observes that taking judicial notice of facts outside the
 4   appellate record “seems to be favored when the appellate court needs to take account of
 5   developments in the case subsequent to proceedings in the trial court.”8
 6          Accordingly, pursuant to Fed. R. Evid., R. 201(c)(2), the necessary information is provided
 7   as follows:
 8   I.      RJN of the Adjudicative Facts Related to the subject Purported
             Deed of Trust as Evidence of the Security or Lien
 9
10          A.     The subject purported DEED OF TRUST was dated December 10, 2004 (“DOT”).9
11          B.     It is unchallenged and undisputed10 that the DOT as the purported evidence of the
12   security or “security instrument” and lien on the subject Property, and any related “power of sale”
13   were timely rescinded. Ms. Cox’s rescission remedy was invoked and effected by Ms. Cox
14   pursuant to the Truth in Lending Act as implemented by Regulation Z (15 U.S.C. §§ 1601-1667f,
15   as amended, and 12 C.F.R. Part 1026) (collectively the “TILA”) in July 2007 when the statutorily
16   defined “creditor” was noticed thereof, within the 3-year statute of repose;11
17   II.     RJN re the Substitution of Trustee and Assignment of Deed of Trust
18           A.    A “SUBSTITUTION OF TRUSTEE AND ASSIGNMENT OF DEED OF TRUST”
19   (“Assignment”) 12 was recorded on December 7, 2009 which purported to assign (“grant[],
20   assign[], convey[], and transfer[]” the DOT from Mortgage Electronic Registration Systems, Inc.
21   (“MERS”) to a non-existent trustee for a non-existent trust. However, because the security was
22
     7
23         See, Fed. R. Evid., R. 201(c)(2).
     8
24         21B Wright & Miller, Fed. Prac. & Proc. Evid. § 5110.1 at 301-302 (2d ed. 2005).
           Circumstances that arose after the appeal was filed that “may affect” the Court’s
25         consideration of the issues presented by the appeal are consistent with the principle that
26         judicial notice of records created after a motion to dismiss or outside the appellate record is
           favored. (see, Bryant v. Carleson (9th Cir. 1971) 444 F.2d 353 at 357.)
27   9
           See, AER pgs. 0765-0780, a purported copy of the subject DEED OF TRUST proffered by
28         Appellee MERS (“DOT”).
     10
           See e.g., AER pg. 0008, fn. 8 (Defendants did not and could not challenge the validity of the
           Rescission). (See, citations, supra).
     11
           See e.g., AER pgs. 0003:14-19; 0524-0526 (the “Rescission”); AER 0271:7-9; and Jesinoski
           v. Countrywide Home Loans, Inc. (Jan. 12, 2015) 135 S.Ct. 790 (“Jesinoski”).
     12
           See e.g., AER pg. 0219.
                                                        3
         Case: 10-61716      Doc# 39      Filed: 03/04/19     Entered: 03/04/19 12:27:38        Page 3 of
                                                       31
 1   rescinded as a matter of law pursuant to the TILA Rescission 2 years before in 2007, no interest
 2   was in fact assigned whatsoever.
 3         B.    Contrary to the Dist., App. and this Court Ms. Cox’s Rescission was a remedy, not a
 4   “claim” or “cause of action;”13
 5         C.    Neither the statutorily defined “creditor” nor anyone else (and no one else had
 6   standing to do so anyway) complied with the mandatory duties under 15 U.S.C. § 1635(b) and did
 7   not challenge or dispute the Rescission, within the 20-day statutory deadline or at any other
 8   time;14
 9         D.    Pursuant to TILA (15 U.S.C. § 1640 et seq.), any right Ms. Cox may have had to file a
10   lawsuit to allege any related “cause of action” or state a claim upon which relief can be granted
11   for damages, terminated pursuant to the 1-year statute of limitations in December 2008;15
12         E.    Pursuant to TILA, the 3-year applicable statute of repose, terminated in December
13   2007; 16
14         F.    Until the Jesinoski decision by the Supreme Court of the United States in January
15   2015, this 9th Circuit required the filing of a lawsuit to assert a TILA rescission;17 whereas,
16
17   13
          See, e.g. AER pgs. 007:20; 0431:15-0432:26; AOB pg. 10, fn. 17, pgs. 41, 49, 58 and 66;
18        e.g. Nakash v. Superior Court (1987) 196 Cal.App.3d 59, 69-70; 141 Cong. Rec.
19        S14,566,S14,567 (Sept. 28, 1995) (statement of Sen. D’Amato) [rescission is a “draconian
          remedy”; 15 U.S.C. § 1640(g) [describing section 125 (15 U.S.C. 1636 rescission) as a
20        “remedy;” Weingartner v. Chase Home Fin. (2010, DC Nev) 702 F.Supp.2d 1276
21        [describing a THE TILA rescission as a “remedy”]; Valentine v. Influential Sav. & Loan
          Assoc. (1983), ED Pa) 572 F.Supp. 36 [“Rescission is[an] equitable remedy”]; Andrews v.
22        Chevy Chase Bank (2008, CA7 Wis) 545 F3d 570 [7th Cir. Court of Appeals held rescission
23        is an equitable, individualized, restorative remedy under 15 U.S.C. § 1635]; Eby v. Reb
          Realty (1974, CA9 Ariz.) 495 F2d 646 [rescission under 15 U.S.C. § 1635(a) is a remedy, 15
24        U.S.C. § 1640 is for recovery; each is an “election of remedies” for failure to make required
25        disclosures]; the creditor’s (AWL’s) violation of 1635(b) is the cause of action, rescission is
          the remedy (and therefore not a “cause of action”). (Emphasis added in the above).
26   14
          See, e.g. AER pgs. 0026 ¶ 27, 0050 ¶ 4, 0258 ¶ 4, 0261-0262 ¶ 12, 0270 ¶ 32, 0271 ¶ 35(c),
27        0437 ¶ 20, 0440 ¶ 26, 0511-0512 ¶ 195; Ms. Cox’s Opening Brief (DktEntry: 17 “AOB”)
28        pgs. 11-12 fn. 3; Ms. Cox ARB pg. 6 fn. 18, 29, 37 and 45 and pgs. 16-17, and passim
          throughout the papers in this action.
     15
          See 15 U.S.C. § 1640 et seq. and herein passim.
     16
          See, e.g. AER pgs.0050:8-9; 0270:17-20 and Jesinoski, Id. (Also see, Fed. R. Evid., R. 201 et
          seq.
     17
        See, e.g. AER pgs. 0431:13-23; 0431:24-0432:6; and Hao v. New Century Mortg. Corp.,
        2012 U.S. Dist. LEXIS 97787 (N.D. Cal. July 13, 2012) citing McOmie-Gray v. Bank of Am.
                                                 4
      Case: 10-61716 Doc# 39 Filed: 03/04/19 Entered: 03/04/19 12:27:38 Page 4 of
                                                 31
 1         G.    The Jesinoski Court held that:
 2               1.    Mailing a notice of an intent to rescind within three years of consummation is
 3         “all that a borrower must do in order to exercise his right to rescind under the Act;”
 4               2.    “Section 1635(a) nowhere suggests a distinction between disputed and
 5         undisputed rescissions, much less that a lawsuit would be required for the latter;”
 6               3.    “Section 1635(a) explains in unequivocal terms how the right to rescind is to be
 7         exercised: It provides that a borrower ‘shall have the right to rescind . . . by notifying the
 8         creditor, in accordance with regulations of the Board, of his intention to do so” (emphasis
 9         in original); and
10         H.    U.S. Bank National Assn. v. Naifeh (2016) 1 Cal.App.5th 767, 784 (petition for review
11   denied) held that where a creditor (such as in this case) acquiesces to the rescission or ignores it,
12   a timely notice of rescission (such as Ms. Cox’s) automatically renders the security interest
13   void.18
14   III. RJN of Documents and Adjudicative Facts Related to Ms. Cox’s Ch. 7 Bankruptcy
15         A.    Appellees/Defendants, Non-Appellees/Non-Defendants arguments, the Dist. Court’s
16   Order and App. Court’s Memorandum Decision(s),19 relied virtually exclusively, on the
17   presumption(s) and legal conclusion(s) that Ms. Cox “lack[ed] standing to bring this case;” her
18   “claims ... now belong to the bankruptcy estate;” and she “lacks standing to pursue them;”20
19         B.    Ms. Cox filed her Chapter 7 bankruptcy petition on November 12, 2010; received her
20   discharge and the case was closed on January 27, 2012;
21         C.    Notwithstanding the foregoing, pursuant to, 11 U.S.C. § 521(a)(1), Ms. Cox did file,
22   inter alia, the following in her bankruptcy case:
23               1. SCHEDULE A – REAL PROPERTY filed as page 1 of 16 of Doc# 21 on
24         02/10/11 which listed the nature of Ms. Cox’s interest in the Real Property the subject of
25
26        Home Loans (9th Cir. 2012) 667 F.3d 1325, 1329. (Also see, Fed. R. Evid., R. 201 et seq.
27        and citations, Id., supra).
     18
28        Also see, Merritt v. Countrywide fin. Corp. (2014) 759 F.3d 1023, 1032 citing Yamomoto v.
          Bank of N.Y. (2003) 329 F.3d 1167, 1172 [stating that a transaction is rescinded
          automatically when a notice of rescission is acquiesced to, and uncontested by the creditor as
          undeniably occurred in this instant case].
     19
          See, 9th Cir. Court of Appeals case # 16-16566 DktEntry: 98 (98-1 and 98-2)
          (“Memorandum”).
     20
          See, AER pgs. 0006-0010 § II.B. and associated footnotes therein.
                                                      5
      Case: 10-61716       Doc# 39      Filed: 03/04/19      Entered: 03/04/19 12:27:38         Page 5 of
                                                     31
 1         this action21 as Fee Simple with a current value unknown and amount of secured claim of
 2         $6,541.00;
 3               2.     SCHEDULE C – PROPERTY CLAIMED AS EXEMPT filed as Page 5 of 16
 4         of Doc# 21 on 02/10/11, which listed the Property’s exemption under CCCP §
 5         704.730(a)(3) the value of Claimed Exemption of $175,000.00;
 6               3.     SCHEDULE D – CREDITORS HOLDING SECURED CLAIMS filed as Page
 7         6 of 16 of Doc# 21 on 02/10/11, which listed the only secured claim against the Property,
 8         the County of Santa Cruz Treasurer – Tax Collector for Property taxes and being
 9         contingent on selling the property to pay the taxes from the proceeds of sale; listed the
10         claim as CONTINGENT and an amount secured of $6,541.00;
11               4. SCHEDULE F – CREDITORS HOLDING UNSECURED NONPRIORITY
12         CLAIMS filed as Page 8 of 16 of Doc# 21 on 02/10/11, which stated the following:
13                      (a)   For the statutorily defined “creditor” named America’s Wholesale Lender
14               P.O. Box 10219 Van Nuys, CA 91410-0219; a purported bankruptcy claim was
15               scheduled that was allegedly incurred on 12/10/2004 for the Property; that if such
16               debt was proven to exist at all, it was unsecured, subject to discharge and subject to
17               setoff. The Property was also listed as contingent, unliquidated and disputed with an
18               unknown amount of the purported claim;
19                      (b)   Schedule F also listed the following under the creditors’ column, as
20               purported assignees or other notification for America’s Wholesale Lender:
21                            1.   Countrywide Home Loans, Inc. P.O. Box 10423, Van Nuys, CA;
22                            2.   The Bank of New York, 101 Barclay St. 4W, New York, NY 10286;
23                            3.   The Bank of New York Mellon As Trustee C/O BAC Home Loans
24                      Servicing 400 Countrywide Way SV-35, Simi Valley, CA;
25               5. The STATEMENT OF FINANCIAL AFFAIRS was filed as Doc# 22 on
26         02/10/2011 (“SFA”):
27                      (a)   On page 2 ¶ 10, the SFA, it was stated that there was no property
28               transferred (“None” was checked) either absolutely or as security within two years
                 immediately preceding the commencement of the case;



     21
          The subject real property is commonly known as and located at 131 Sutphen St., Santa Cruz,
          CA 95060, APN 008-091-17 (“Property”).
                                                       6
      Case: 10-61716          Doc# 39    Filed: 03/04/19    Entered: 03/04/19 12:27:38       Page 6 of
                                                      31
 1                    (b)   The SFA was declared by Ms. Cox to be true and correct under penalty of
 2               perjury;
 3                    (c)   There was no objection or challenge by any creditor or the Bankruptcy
 4               Trustee to ¶ 10 of the SFA which stated that that no property was transferred;
 5                    (d)   There was no objection or challenge by any creditor or the Bankruptcy
 6               Trustee to ¶ 14 of the SFA which stated that there was no property owned by another
 7               person that the debtor (Ms. Cox) held or controlled; and
 8                    (e)   There was no objection or challenge by any creditor or the Bankruptcy
 9               Trustee to any of Ms. Cox’s statements she made in the SFA;
10         D.    Appellees, Non-Appellees the Dist. Court in its Order and the App. Court in its
11   Memorandum Decision, each alleged that the “claims” (which is reasonable to presume, the term
12   “claim” as used, meant claims upon which relief can be granted, since no definition of the term
13   was provided) in Ms. Cox’s Second Amended Complaint22 were required to be “scheduled” as
14   pre-petition “property” of the bankruptcy estate even though there were no pre-petition claims
15   upon which relief can be granted, stated in the SAC;23
16         E.    Ms. Cox signed the DECLARATION CONCERNING DEBTOR’S SCHEDULES
17   DECLARATION UNDER PENALTY OF PERJURY BY INDIVIDUAL DEBTOR on February
18   2, 2011, stating that she had read the summary and schedules which consisted of 19 sheets;
19         F.    Any claim upon which relief can be granted, “claim” or “cause of action” that could
20   have been “listed” or “scheduled” in Ms. Cox’s bankruptcy, ceased to exist in December 200724
21   pursuant to the applicable statute of repose, long before her 2010 bankruptcy petition was filed,
22   her case was closed, and all scheduled unsecured debts, including any purported debt related to
23   the refinancing transaction the subject of this action, were judicially discharged by Court Order
24   in 2012;
25         G.    It is undisputed that Ms. Cox’s Property was “scheduled” under 11 U.S.C. 521(a)(1);
26
27
28   22
          See, the SAC.
     23
          See e.g., the SAC and passim throughout this Action.
     24
          The one-year statute of limitations to state a claim upon which relief can be granted for
          damages under 15 U.S.C. § 1640 et seq., terminated in December 2005. Ms. Cox’s right to
          state a claim upon which relief can be granted, to force AWL to comply with its 15 U.S.C. §
          1635(b) duties, also terminated pursuant to the statute of repose in December 2007.
                                                     7
      Case: 10-61716        Doc# 39    Filed: 03/04/19    Entered: 03/04/19 12:27:38        Page 7 of
                                                    31
 1           H.    Ms. Cox’s Property was not “administered” during her bankruptcy or at the time of
 2   closing the case; and
 3           I.    The Bankruptcy Court did not order otherwise; and Ms. Cox’s Property was
 4   abandoned to her upon closing the case.25
 5   IV. RJN of Documents and Adjudicative Facts Related to Ms. Cox’s “Standing”
 6           A.    The following RJNs are notwithstanding:
 7                 (1)     Defendants’/Appellees and non-Defendants/non-Appellees’ own lack of
 8           standing;26
 9                 (2)     Defendants/Appellees’ untruthful legal conclusion(s) that Ms. Cox “lack[ed] []
10           standing” to raise the claims upon which relief can be granted, she stated in the SAC;27 and
11                 (3)     that the acts related to the claims upon which relief can be granted that were
12           stated in the SAC, in fact did not occur, until commencing in November 2014 as stated
13           throughout this litigation with supporting evidence provided and in the record.
14           B.    Ms. Cox’s claims upon which relief can be granted did not accrue until (1) the acts
15   actually occurred; and (2) the SCOTUS Jesinoski decision in January 2015, each of which was
16   long after Ms. Cox’s bankruptcy petition was filed, and the case was closed;28
17           C.    The claims upon which relief can be granted stated as Counts 1-6 in the SAC, were as
18   follows:
19
20   25
          “ Abandonment under section 554(c), commonly referred to as ‘technical abandonment,’
21          occurs automatically.” Sandres v. Corr. Corp. of Am., 2010 U.S. Dist. LEXIS 113f959, at *6
            (E.D. Cal.)(citing In re DeVore (B.A.P. 9th Cir. 1998) 223 B.R. 193, 197; see also 11 U.S.C.
22          § 554(c) (“Unless the court orders otherwise, any property scheduled under section 521(a)(1)
23          of this title not otherwise administered at the time of the closing of a case is abandoned to the
            debtor . . .”).
24   26
           See e.g., AOB pgs. 12-13, 36; ARB pgs. 13, 21-22 and fn. 37; and passim throughout the
25         AER and this litigation.
26   27
           Appellees/Non-Appellees’ and the District Court’s “standing” arguments are exclusively
27         predicated on the erroneous assumption that the claims upon which relief can be granted,
           stated in the SAC, were pre-petition “claims” which they were not. Ms. Cox’s “claims” were
28         not “related” to pre-petition acts either. The claims upon which relief can be grated stated in
           the SAC were entirely based on Appellees’ post-petition acts which commenced in 2014,
           long after Ms. Cox’s 2010 bankruptcy case closed.
     28
           See, AER pgs. 0430:18-28, 0431:11-23, 0432:7-18, 0434:23-26, 0437 ¶ 21, 0440:25-27,
           0441:14-20, and passim therein; AOB pgs. 16 ¶ 8, 18 ¶ 13, 20 ¶ 19, 26-27, 30-32, 36, 37, 40-
           42, 57, 58, 60, and fn. 6, 13 and 20 therein; ARB pgs. 9-10, 15-16 § III.D., 31 and 34 §
           VI.A.5, and fns. 26, 38 and 79 therein.
                                                          8
      Case: 10-61716           Doc# 39      Filed: 03/04/19    Entered: 03/04/19 12:27:38        Page 8 of
                                                         31
 1               1.    Count 129 sought relief from the Court to Cancel the wrongfully recorded false
 2         instruments and outstanding note referenced in the SAC. The applicable authority was Cal.
 3         Civ. Code § 3412 as the only California statutory authority available to clear the clouded
 4         title to Ms. Cox’s Property which has been rendered unmarketable and unvendible by
 5         Appellees and Non-Appellees’ acts commencing in 2014. While both Count 1 and § 3412
 6         are generally entitled “cancellation of instruments,” the relief Ms. Cox sought was actually
 7         stated, for the Court to “cancel” these instruments from the County records, not to cancel the
 8         instruments themselves because there was no need to. This is because the instruments had
 9         already been rescinded and rendered void (“cancelled”) as a matter of law in July 2007
10         pursuant to Ms. Cox’s TILA Rescission remedy that was not able to be raised due to the
11         prevailing holding in this 9th Circuit and therefore did not accrue, until the unanimous 2015
12         SCOTUS holding in Jesinoski reversed it;30
13               (b)   Count 2 sought relief in the form of damages for the pecuniary loss Ms. Cox
14         incurred for the slander and disparagement of the title to her property by ORNTIC,
15         NewPenn, BONYMCorp and MERS which rendered her Property unvendible and
16         unmarketable and caused the diminution of its value;
17               (c)   Count 3 sought actual, compensatory and punitive damages against ORNTIC
18         and NewPenn for their misrepresentations, false recitals and fraud in wrongfully recording
19         or causing to be wrongfully recorded, false instruments in the County records claiming
20         authority they did not have;
21               (d)   Count 4 sought injunctive relief, statutory damages, attorneys’ fees and costs,
22         for ORNTIC and NewPenns’ unconscionable false, deceptive and misleading
23         representations and violations of the Federal Debt Collection Practices Act and California’s
24         Rosenthal Debt Collection Practices Act, for acting as debt collectors attempting to collect
25         a debt that (1) does not exist; (2) that neither owns; and (3) without authority;
26               (e)   Count 5 sought damages for the direct injury and economic damages
27         proximately caused by ORNTIC, NewPenn and MERS for violating the Unfair Practices
28


     29
          See, the SAC (AER pgs. 0455-0466.)
     30
          Until the January 2015 holding by the SCOTUS in Jesinoski, this 9th Circuit required a
          lawsuit be filed to assert a TILA rescission. See, e.g. ARB pgs. 15-16 and related footnotes
          therein and AER pgs. 0431:11-0432:26 (internal citations omitted).
                                                        9
      Case: 10-61716       Doc# 39        Filed: 03/04/19   Entered: 03/04/19 12:27:38         Page 9 of
                                                       31
 1         Act and thereby depriving Ms. Cox of income and the right to a marketable title to her
 2         property; and
 3               (f)   Count 6 sought injunctive relief and compensation in the form of attorneys’ fees
 4         for all defendants’ violation of Ms. Cox’s rights protected under the U.S. and California
 5         Constitutions;
 6         (2)   There was no Count, and contrary to Appellees, Non-Appellees and the District Court
 7   in its Order; nor was there a “claim” upon which relief can be granted (or “cause of action”),
 8   stated in the SAC, to enforce Ms. Cox’s Rescission (nor was there any need to);31 and
 9         (3)   Counts 1-6 and the claims upon which relief can be granted stated in the SAC were
10   not pre-petition “causes of action;” because they did not occur until commencing in 2014; and
11   had nothing to do with the Rescission itself which was “effected” as a matter of law in 2007,
12   long before Ms. Cox’s 2010 bankruptcy was filed.
13   V.    RJN of Adjudicative Facts Related to the District Court’s Order32
14         A.    The District Court stated in its Order that Ms. Cox “...brings this action to rid herself
15   of a purported mortgage refinancing loan;”33 whereas,
16         B.    Ms. Cox had already rescinded the purported mortgage refinancing transaction as a
17   matter of law in July 2007;34
18         C.    The District Court stated in its Order that the “defendants” to the action included, inter
19   alia, “The Bank of New York” and “The Bank of New York Mellon fka The Bank of New York
20   as Trustee for the Certificateholders of CWMBS, Inc., CHL Mortgage Pass-Through Trust 2005-
21   02 Mortgage Pass-Through Certificates, Series 2005-02 (“BONY”);” whereas,
22         D.    There was no defendant named as, nor was BONY sued by Ms. Cox;35
23
     31
24        There was no need to “enforce” the Rescission because it was already effected as a matter of
          law in 2007 pursuant to TILA and Jesinoski. The Rescission was then acquiesced to and
25        automatically completed (Id. citations) when AWL, as the only statutorily defined “creditor”
26        (see, 15 U.S.C. § 1602(g)), failed to comply with the mandatory (“the creditor shall”) TILA
          and 15 U.S.C. § 1635(b), within the statutory 20-day deadline. (Id. citations).
27
     32
          See, AER pgs. 0002-0011 (in this section, the “Order”).
28   33
          See, AER pg. 0002:13.
     34
          See, AER pgs. 0430:11-17, 0435 ¶ 16, 0446 ¶ 39, 0453 ¶ 57(b), 0455 ¶ 59 and 0524-0526;
          AOB pgs. 10-11, 13, and ARB pgs. 5, 9, 11-12, 13-14 and 31 along with the referenced
          footnotes and citations.
     35
          See, generally the SAC, AOB, ARB, OSC-2 and all other papers filed by Ms. Cox in this
          action.
                                                     10
     Case: 10-61716         Doc# 39    Filed: 03/04/19 Entered: 03/04/19 12:27:38             Page 10 of
                                                     31
 1         E.    The District Court stated in its Order that Ms. Cox “recorded the deed on September 1,
 2   1998;”36 whereas
 3         F.    The purported DOT was recorded by the County of Santa Cruz Recorder Gary E.
 4   Hazelton and his Assistant Carol D. Sutherland after being requested to be recorded by First
 5   American Title Company;37
 6         G.    The District Court stated in its Order that Ms. Cox “secured a $544,000 refinancing
 7   loan with a deed of trust (“DOT”) on the Property;”38 whereas,
 8         H.    The District Court stated in its Order that the DOT “named non-party America’s
 9   Wholesale Lender as the lender;”39 whereas,
10         I.    The DOT under its ¶ (C) actually stated that the “Lender is” “AMERICA’S
11   WHOLESALE LENDER, Lender is a CORPORATION organized and existing under the laws of
12   NEW YORK” and that “Lender’s address is P.O. Box 10219, Van Nuys, CA 91410-0219;”40
13         J.    The District Court stated in its Order that Ms. Cox stated a “Truth in Lending Act
14   (“TILA”) claim;”41 whereas
15         K.    Ms. Cox did not state a claim upon which relief can be granted against AWL
16   whatsoever; nor did Ms. Cox state a “claim” upon which relief can be granted against anyone for
17   “TILA;”42
18
     36
          See, AER pg. 0003:5.
19
     37
          See, the purported DOT, Id.
20
     38
          See, AER pg. 0003:8-9.
21
     39
          See, AER pg. 0003:9-10.
22   40
          See, the DOT, Id.
23   41
          See, AER pg. 0003:14-15.
24   42
          The term “claim” as used in bankruptcy is unique and was not differentiated from the term as
25        used by the District Court in its Order. Also see, 11 U.S.C. § 101(5) “The term ‘claim’
          means – (A) right to payment, whether or not such right is reduced to judgment, liquidated,
26
          unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed, legal, equitable,
27        secured or unsecured; or (B) right to an equitable remedy for breach of performance if such
          breach gives rise to a right to payment, whether or not such right to an equitable remedy is
28
          reduced to judgment, fixed, contingent, matured, unmatured, disputed, undisputed, secured,
          or unsecured.”
       As defined by the U.S. Code, Appellees/Defendants, Non-Appellees/Non-defendants and the
       District Court misused the term “claim” throughout this litigation as it relates to Ms. Cox’s
       TILA Rescission (and bankruptcy). The Rescission was not merely a “right to an equitable
       remedy for breach of performance” or a “right to payment” but was an “equitable remedy”
       that had already been exercised and effected in 2007 pursuant to the Rescission. Ms. Cox
                                                  11
     Case: 10-61716 Doc# 39 Filed: 03/04/19 Entered: 03/04/19 12:27:38 Page 11 of
                                                  31
 1         L.    The District Court stated in its Order that Ms. Cox alleged that “AWL was the
 2   creditor;”43 whereas,
 3         M.    Ms. Cox did not “allege[] that AWL was the creditor but actually stated that for the
 4   purpose of TILA (only), AWL was the statutorily defined “creditor” as qualified pursuant to 15
 5   U.S.C. § 1602(g), and was the only one who maintained the right to challenge the Rescission; but
 6   also had the mandatory duty to comply with 15 U.S.C. § 1635(b) within the 20-day statutory
 7   deadline which it failed to do; notwithstanding AWL’s lack of existence as named in the
 8   purported DOT. 44 An entity that does not exist cannot be an actual “creditor” and Ms. Cox
 9   alleged no such thing;
10         N.    The District Court stated in its Order that Ms. Cox alleged that the SOT and
11   Assignment was invalid and void because the Defendants and AWL were not what they purported
12   to be;”45 whereas,
13         O.    Ms. Cox actually stated that (1) the wrongfully recorded false SOT and Assignment
14   was invalid and void because the subject purported DOT relied on for its validity was rescinded
15   as a matter of law two years before; (2) that MERS could not be the nominee for AWL because
16   AWL did not exist as named in the DOT; (3) because BONY to whom the SOT and Assignment
17   by MERS purported to assign the DOT to, did not exist; and (4) MERS attempted to effect the
18   SOT and Assignment in its own right, a right it did not possess; 46
19         P.    The District Court stated in its Order that Ms. Cox alleged that the SOT and
20   Assignment was invalid and void because Ms. Cox “had previously rescinded the DOT;”47
21   whereas,
22
23
          has explained throughout this case and provided supporting authority showing that her TILA
24        Rescission was a remedy, not a “claim.” This is an adjudicative fact that must be taken
25        judicial notice of for the reasons and upon the grounds and authorities cited herein; in the
          SAC and papers filed in the District Court and briefs, RJNs and Motions filed in the Appeal.
26
     43
          See, AER pg. 0003:15.
27   44
          See e.g., AER pgs. 0434:6-12, 0437 ¶ 20, 0440-0441 ¶¶ 26 and 27, 0455 ¶ 61, 0456-0457 ¶
28        67, 0490 ¶ 144(d); the AOB, passim; and ARB pgs. 12 and 16 fns. 29 and 37.
     45
          See, AER pg. 0003:22-23.
     46
          See e.g., AER pgs. 0443-0444 ¶¶ 31-32 0457 ¶¶ 69-71, 458 ¶ 75, 0459-0461 ¶¶ 81 and 85,
          0466-0467 ¶ 95(b)(2), 0470 ¶ 102 et seq., 0475 ¶ 113, 0478 ¶ 119, 0482 ¶ 124, 0485 ¶ 132,
          0487 ¶ 135, 0499-0450 ¶ 161 and 0514:12-13.
     47
          See, AER pg. 0003:24.
                                                     12
     Case: 10-61716          Doc# 39   Filed: 03/04/19 Entered: 03/04/19 12:27:38          Page 12 of
                                                     31
 1           Q.   Ms. Cox did not (only) “rescind[] the DOT” but rescinded the entire refinancing
 2   transaction the subject of this action, for which the DOT was purported to be evidence of the
 3   security. The DOT and the security itself were both rescinded, rendered invalid and void as a
 4   matter of law pursuant to TILA and Jesinoski; because AWL failed to provide the required
 5   disclosures pursuant to TILA, and AWL failed to comply with its duties under 15 U.S.C. §
 6   1635(b) or to otherwise challenge the Rescission within the statutory 20-day deadline or any other
 7   time;
 8           R.   The Dis. Court stated in its Order that “Plaintiff scheduled the Property and the loan at
 9   issue as unsecured, nonpriority, contingent, unliquidated, and disputed;”48 whereas,
10           S.   There was no “loan at issue” as evidenced by the yet-to-be-produced note or described
11   in the DOT purportedly as evidence of the security for the purported debt, and what was
12   “scheduled” in Ms. Cox’s bankruptcy was a “CLAIM”49 not a “loan;”
13           T.   The District Court stated in its Order that Ms. Cox “filed an adversary proceeding in
14   bankruptcy court...to determine whether or not the purported refinancing debt was secured;”50
15   whereas,
16           U.   The complaint filed as an adversary proceeding in Ms. Cox’s bankruptcy was actually
17   filed “TO DETERMINE THE VALIDITY, EXTENT, INTEREST, AND SECURED STATUS
18   OF ALLEGED LIEN AND ASSOCIATED DEBT; TO DISALLOW CLAIMS AS SECURED
19   AND CANCEL SECURITY INSTRUMENT; FOR DECLARATORY RELIEF; FOR
20   INJUNCTIVE RELIEF TO STOP FORECLOSURE; AND, TO QUIET TITLE;”51
21           V.   The District Court stated in its Order that “[t]he bankruptcy court dismissed the
22   adversary proceeding for lack of subject matter jurisdiction because only the Chapter 7 trustee
23   had standing to pursue Plaintiff’s claims at that time;”52 whereas
24
25
26
     48
          See, AER pg. 0004:3-4.
27
     49
          See, 11 U.S.C. § 101(5).
28   50
          See, AER pg. 0004:5-7.
     51
          See, the caption and first page of the Complaint in Case No. 5:10-bk-61716 and Adversary
          No. 11-5106 from the United States Bankruptcy Court Northern District of California the
          District Court took judicial notice of, which was EXHIBIT C, pg. 2 of 21, of Document 98-3
          (“Adv Complaint”) filed in the District Court action.
     52
          See, AER pg. 004:8-10.
                                                      13
     Case: 10-61716        Doc# 39      Filed: 03/04/19 Entered: 03/04/19 12:27:38            Page 13 of
                                                      31
 1         W.    The bankruptcy court granted defendants’ motion to dismiss the adversary proceeding
 2   “for the reasons stated on the record”53 which included, inter alia:
 3        “ ...this Court does not have - - or does not intend to exercise subject matter
            jurisdiction over these claims.”54
 4
 5        “ I have jurisdiction over claims that arise in, arise under, or are related to the
            bankruptcy case. The claims at issue do not satisfy any of these standards.”55
 6
 7        “ These claims do not arise in the bankruptcy case because they are not administrative
            matters unique to the Bankruptcy Code that have no independent existence outside
 8          of bankruptcy. So they don’t arise in the case. These claims do not arise under the
 9          Bankruptcy ode because they are not claims created by the Bankruptcy Code.
            Instead, they are claims originating in non-bankruptcy law, so they don’t arise
10          under.”56
11          X. The District Court stated in its Order that; Ms. Cox alleged, once her bankruptcy case
12   closed “at that point, the Property was abandoned back to Plaintiff and the purported refinancing
13   debt was deemed unsecured and void by operation of law;”57 whereas,
14         Y.    What Ms. Cox actually stated (which was not “alleged” or a “claim” upon which relief
15   can be granted stated in the SAC) was, the subject purported debt whether it existed or not; was
16   listed in Ms. Cox’s bankruptcy schedules as unsecured; and because it was unsecured, the
17   Property was abandoned back to Ms. Cox upon closing the bankruptcy case. Any purported debt
18   incurred that was related to the Property, was deemed unsecured pursuant to the TILA Rescission
19   in 2007, not deemed unsecured “at that point” upon the closing of the bankruptcy case as the
20   District Court ruled in its Order;58
21         Z.    The District Court stated in its Order that “Defendants’ wrongful activities did not end
22   there,” unintelligibly referring (“but”) to Ms. Cox’s State Superior Court case and “Reconstruct
23   Company[‘s]” [sic] recorded instruments; and that “Plaintiff alleges that Defendants collectively
24
     53
25        See, the Order Granting Defendants’ Motion to Dismiss Adversary Proceeding Case: 11-
          05106 Do#33 Filed: 06/17/11.
26
     54
          See, pg. 5:24-6:1 of the Adversary Proceeding Transcript (“Transcript”).
27
     55
          See, the Transcript pg. 6:4-7.
28   56
          See, the Transcript pg. 6:8-15.
     57
          See, AER pg. 0004:11-13.
     58
          See, passim throughout this action, pursuant to TILA and Jesinoski, the Rescission was
          effected and deemed the purported debt unsecured upon notice and confirmed by AWL’s
          acquiescence and failure to comply with its statutory duties within the 20-day deadline in
          2007.
                                                         14
     Case: 10-61716        Doc# 39         Filed: 03/04/19 Entered: 03/04/19 12:27:38           Page 14 of
                                                         31
 1   recorded or ‘caused to be recorded’” the instruments stated in this section of the Order; further
 2   alleging that Ms. Cox’s allegations regarding those recorded instruments “fail to specify who did
 3   any of the challenged acts;59 whereas,
 4         AA. Ms. Cox was very specific as to the true facts, who recorded what, when, where and
 5   how, in the SAC, and never stated that, nor could have “Defendants collectively recorded or
 6   ‘caused to be recorded’ those instruments;60
 7         AB. The District Court’s Order stated that “Plaintiff alleges that the documents wrongfully
 8   identified Shellpoint and MERS as the beneficiary, MERS as the nominee, ORNTIC as the
 9   trustee, and BONYMCorp as the assignee of the DOT;”61 whereas,
10         AC. Ms. Cox did not state that any documents “identified” anyone. To the contrary, the
11   SAC ¶¶ 32 and 84 cited in the Order, did not mention the term “identified” and specifically stated
12   that the documents listed were ultra vires, invalid, void and wrongfully recorded false instruments
13   and the reasons they were, which included how some of the named entities in fact, did not exist.
14   Therefore, the documents could not have “identified” anyone;62
15         AD. The District Court’s Order stated that “Plaintiff alleges that each of these documents
16   was invalid and void because Plaintiff had rescinded the DOT on which they were based;”63
17   whereas
18         AE. Ms. Cox did not (only) state the wrongfully recorded false instruments were “invalid
19   and void” due to the Rescission but for the other reasons stated throughout the SAC including
20   those stated in ¶¶ 33-37 cited by the Court which included, inter alia: the instruments’ recitals
21   were inapplicable, untrue, the DOT relied on for such authority was void by operation of law
22   pursuant to the Rescission, failure to comply with conditions precedent, violations of numerous
23   statutory authorities, and included named entities that did not exist;64
24         AF. The District Court’s Order stated that Ms. Cox asserted her claims upon which relief
25   can be granted (or Counts 1-6) were “based on the above allegations;”65 whereas,
26
     59
          See, AER pgs. 0004:20-0005:1; also see, the unintelligible and misleading fn. 5 therein.
27
     60
          See, AER pgs. 0442:21-0446:15.
28
     61
          See. AER pg. 0005:1-3.
     62
          See, AER pgs. 0443:8-0444:12 and 0460:15-19.
     63
          See. AER pg. 0005:3-5.
     64
          See. AER pgs. 0443:8-0445:21.
     65
          See, AER pg. 0005:6.
                                                     15
     Case: 10-61716        Doc# 39     Filed: 03/04/19 Entered: 03/04/19 12:27:38           Page 15 of
                                                     31
 1         AG. As shown herein above, in the SAC and Briefs filed in the Appeal, the “above
 2   allegations” stated in the District Court’s Order misrepresented the facts, were misleading,
 3   inaccurate, incomplete and at times unintelligible;
 4         AH. The District Court cited what the purported “Legal Standard” for ruling on a 12(b)(6)
 5   motion to dismiss was;66 whereas,
 6         AI. The Court failed to state anywhere in the Order how any citation provided in the Legal
 7   Standard section of the Order applied to the facts of the case;
 8         AJ. The District Court stated in its Order that among others, “BONY...argue[s] that
 9   Plaintiff lacks standing to bring this case;”67 whereas,
10         AK. BONY was not a named defendant, nor sued by Ms. Cox;68
11         AL. The District Court stated in its Order that “lack of standing...extends to each of
12   Plaintiff’s claims;69 and “the Court determined that Plaintiff lacked standing to bring claims
13   related to her alleged rescission because any such claims accrued pre-petition and therefore now
14   belong to the Chapter 7 trustee” (citing the “First Dismiss Order at 11-12);70 whereas,
15         AM. There were no claims upon which relief can be granted (or “causes of action”), stated
16   in the SAC that “related to” the Rescission but to the Defendants and Non-Defendants’ unlawful
17   actions;71
18         AN. The District Court stated in its Order that “Plaintiff asserted that she could plead
19   around this deficiency;”72 whereas,
20         AO. Ms. Cox never stated nor admitted that there was any “deficiency” regarding standing
21   in the claims upon which relief can be granted, stated in the First Amended Complaint;
22         AP. The District Court’s Order stated that as it “explained in the first Dismissal Order,
23   ‘when [an individual] declare[s] bankruptcy, all the ‘legal or equitable intertest,’ he had in his
24
25
26
     66
          See, AER pgs. 0005:14-0006:11.
27
     67
          See, AER pg. 0006:13.
28
     68
          See, passim, throughout this litigation.
     69
          See, AER pg. 0006:13-16.
     70
          See, AER pg. 0006:17-20.
     71
          See, Id.
     72
          See, AER pg. 0006:19-21.
                                                      16
     Case: 10-61716        Doc# 39      Filed: 03/04/19 Entered: 03/04/19 12:27:38            Page 16 of
                                                      31
 1   property became the property of the bankruptcy estate and are represented by the bankruptcy
 2   trustee” citing Turner v. Cook (9th Cir. 2004) 362 F.3d 1219, 1225-1226;73 whereas,
 3         AQ. Turner v. Cook is distinguishable because unlike here, the appeal therein dealt with
 4   “causes of action” related to a previously filed lawsuit in District Court, where alleged causes of
 5   action that arose from business interference torts resulted in a judgment obtained in a jury trial
 6   that were not listed as “legal or equitable interest” property in that bankruptcy. Whereas, in this
 7   instant action, there was no previous lawsuit filed, no causes of action alleged or related thereto,
 8   nor claims upon which relief can be granted, stated in the SAC that had anything to do with Ms.
 9   Cox’s TILA Rescission but were again, only related to the Defendants and Non-Defendants
10   unlawful acts that commenced in 2014 long after Ms. Cox’s bankruptcy case closed. Turner v.
11   Cook is inapposite;
12         AR. The District Court also serially cited In re Polis (7th Cir. 2000) 217 F.3d 899, 901 in
13   support of its legal conclusion;74 whereas,
14         AS. In re Polis was also inapposite and distinguishable because it related a pre-Jesinoski
15   “TILA claim” in an appeal for a class-action case in the 7th Circuit;75 in which subsequent to
16   filing bankruptcy, that appellant learned she “might have a cause of action against appellee travel
17   service for concealment of a finance charge” on an exempted cause of action for a TILA claim for
18   damages. This has nothing to do with the facts of this instant action and lawful remedy of
19   rescission for failure to provide required disclosures under TILA which was never alleged as a
20   “cause of action” nor was it a “claim” that was required to be listed as property in Ms. Cox’s
21   bankruptcy. Neither did In re Polis in fact, find that a TILA rescission remedy such as Ms. Cox’s
22   is “estate property [which] includes TILA claim” as stated by the District Court;
23         AT. The Dist. Court stated the legal conclusion in its Order, based on the above inapposite
24   citations, that “[t]hus any pre-petition claims that Plaintiff had regarding the Property were
25   property of the estate;”76 whereas,
26
27
28

     73
          See, AER pg. 0007:6-9.
     74
          See, AER pg. 0007:6-11.
     75
          See, AER pg. 0007:11-12.
     76
          See, AER pg. 0007:12-13.
                                                     17
     Case: 10-61716        Doc# 39     Filed: 03/04/19 Entered: 03/04/19 12:27:38            Page 17 of
                                                     31
 1         AU. As stated throughout this litigation, there were no “pre-petition claims” upon which
 2   relief can be granted, stated in the SAC; nor were there any “pre-petition claims that Plaintiff had
 3   regarding the Property” as unintelligibly stated in the Order;77
 4         AV. The Dist. Court’s Order stated that “claims remain property of the estate unless the
 5   bankruptcy court orders otherwise or the claims are abandoned or administered. In order to have
 6   been abandoned or administered, Plaintiff’s claims must have been properly scheduled;”78
 7   whereas,
 8         AW. The Order failed to define and thereby misrepresented what “claims” were; or what
 9   “claims” were being referred to; and further failed to explain, that as a matter of law, property
10   actually scheduled like Ms. Cox’s real Property the subject of this action, Id., was in fact,
11   abandoned back to her after the bankruptcy case closed citing yet another inapposite, pre-
12   Jesinoski case “Vreugdenhill v. Navistar Int’l Transp. Corp. (8th Cir. 1991) 950 F.2d 524, 526,”79
13   purportedly in support which related to a situation in which an unconcealed “claim” that was not
14   “formerly scheduled” related to a “cause of action” that the trustee learned about by other means
15   than being scheduled in bankruptcy for failure to accept returned parts. The cause of action or
16   claim upon which relief can be granted again, arose out of appellant’s pre-petition lawsuit for
17   damages for failure to accept returned parts. Vreugdenhill is in no way relevant whatsoever to the
18   facts of this instant case either;
19         AX. The District Court’s Order stated that “Plaintiff does not contest the fact that each of
20   the claims in the SAC arises from the purported rescission;”80 whereas,
21         AY. The actual fact is, each and every claim upon which relief can be granted, stated by
22   Ms. Cox in the SAC, arose from Defendants’ actions that commenced in 2014, not from the
23   Rescission;81
24
25
     77
26        “[T]he Property” is undefined in the Court’s Order but the physical “Property” the subject of
          this action was in fact “properly scheduled” in Ms. Cox’s bankruptcy as shown herein as the
27        unsecured “property” it was.
28   78
          See, AER pg. 0007:13-17.
     79
          See, AER pg. 0007:15-17.
     80
          See, AER pg. 0007:18-19.
     81
          See e.g., AER pgs. 0444-0445 ¶¶ 33-37, 0458 ¶¶ 73 and 75, 0459-461 ¶¶ 78, 79, 81, 83 and
          85; AOB pgs, 14, 19, 30, 31, 58 and 59-60 and fns. 6, 15, 16 and further references therein;
          and ARB pgs. 5, 9-10 and 17-18, and fns. 26, 27 therein.
                                                        18
     Case: 10-61716        Doc# 39        Filed: 03/04/19 Entered: 03/04/19 12:27:38         Page 18 of
                                                        31
 1         AZ. The District Court’s Order stated that Ms. Cox failed to “mention [] the discharge” in
 2   the SAC;82 whereas,
 3         BA. The fact is, Ms. Cox did address the discharge in the SAC;83
 4         BB. The District Court’s Order stated that “any allegations of wrongdoing based on the
 5   discharge would have failed to state a claim because ‘discharge in a Chapter 7 liquidation only
 6   extinguishes the ‘personal liability of the debtor’ and the creditor’s right to foreclose on the
 7   mortgage survives or passes through the bankruptcy;”84 whereas,
 8         BC. There was no surviving “mortgage” that “passe[d] through the bankruptcy” or
 9   “creditor” with a right to foreclose on Ms. Cox’s Property because the security for the subject
10   purported debt scheduled in the bankruptcy was rescinded as a matter of law in 2007 and there is
11   no “creditor” as named in the rescinded security instrument;85
12         BD. The District Court’s Order stated that “Defendants correctly assert—as the Court
13   previously determined—that Plaintiff had to schedule any claims ‘related to” her alleged
14   rescission, not the rescission itself, in order to retain standing to assert them;”86 whereas,
15         BE. There were no claims upon which relief can be granted stated in the SAC that “related
16   to” Ms. Cox’s Rescission but each related to the unlawful acts of Defendants which commenced
17   in 2014,
18
19
     82
20        See, AER pg. 0007, fn. 7.
     83
21        See, AER pgs. 0431 ¶ 4, 0433 ¶ 10, 0436 ¶¶ 18 and 19, 0438 ¶ 22, 0440 ¶ 25, 0442 ¶ 29,
          0452-0453 ¶ 54, 0453-0454 ¶ 57(d), 0455-0456 ¶ 62 and ¶ 65, 0462 ¶ 88(a)(3), 0463-0464 ¶¶
22        88(d) & (e), 0466 ¶ 95, 0467 ¶¶ 95(b)(1) & (2), 0468 ¶ 99, 0473 ¶¶ 105 & 106, 0483-0484 ¶
23        127, 0487 ¶ 136, 0489 ¶ 142, 0490-0491 ¶¶ 144(e) and 145, 0492 ¶¶ 148 & 149, 0494-0495 ¶
          154(c), 0496 ¶ (b), 0498 ¶¶ (b), (c) & (e), 0499-04500 ¶ 161, 0506 ¶ 178, 0508 ¶ 184 and
24        0506 ¶ 205.
25   84
          See, AER pg. 0007:25-28 fn. 7.
26   85
          See, e.g. AER pgs. 0431 ¶ 4, 0433 ¶ 10, 0436 ¶¶ 18 and 19, 0440 ¶ 25, 0453-0454 ¶ 57(d),
27        0455-0456 ¶ 62, 0465-0466 ¶ 88(e), 0467-0468 ¶ 95(b)(1), 0473 ¶ 105, 0483-0484 ¶ 127,
          0487 ¶ 136, 0490-0491 ¶¶ 144 and 145, 0492 ¶¶ 148 and 149 and passim; AOB pgs. 14 ¶ 2,
28        29, 52, 53, and fn. 24 therein; and ARB pg. § IV.A.1.
     86
          See, AER pg. 0008:1-4. It should also be noted that Cusano v. Klein (9th Cir. 2001) 264 F.3d
          936, 948-49 cited by the Court in support of its erroneous legal conclusion is another
          inapposite citation related to an open book account claim in a Chapter 11 bankruptcy for
          sums owed on the account and unpaid royalties due at the time the petition was filed along
          with all related royalty-related claims which were determined by the court to have accrued
          and arose pre-petition.
                                                     19
     Case: 10-61716        Doc# 39     Filed: 03/04/19 Entered: 03/04/19 12:27:38              Page 19 of
                                                     31
 1         BF. The District Court’s Order stated that in applying the holding in Jesinoski, “the Court
 2   agrees with Defendants: Jesinoski makes clear that Plaintiff could have asserted the claims at
 3   issue as early as 2007 and retained the ability to do so in 2010, when she filed for bankruptcy”
 4   and “the Court finds that Plaintiff must have scheduled the claims at issue in order to now have
 5   standing to bring this case;”87 whereas,
 6         BG. The claims upon which relief can be granted, stated in the SAC did not arise nor were
 7   they stated against Defendants except for those commencing in 2014. Those claims upon which
 8   relief can be granted therefore, could not possibly have been “asserted...as early as 2007;”
 9         BH. The District Court’s Order stated that Ms. Cox argued that she “could not have raised
10   her claims in the bankruptcy because she knew that, given the state of Ninth Circuit law at that
11   time, claims brought in 2010 concerning a loan that was consummated in 2004 would have been
12   considered time-barred” and that “this argument ignores a debtor’s obligation to disclose all assets
13   to the bankruptcy court;”88 whereas,
14         BI.   Paragraph AER 0009:2-13 of the Order is unintelligible, misrepresents Ms. Cox’s
15   argument and obfuscates the facts. Ms. Cox has alleged throughout this litigation that: (1) her
16   claims upon which relief can be granted did not commence until 2014; and therefore (2) did not
17   exist pre-petition, Id.
18         The notion that somehow Ms. Cox should have been able to predict “every conceivable
19   interest of the debtor...” is completely absurd and once again inapposite to the facts of this instant
20   case. In re Yonikus (7th Cir. 1993) F.2d 866, 869 cited by the District Court related to pre-petition
21   workers’ compensation benefits and exemption, and debtor’s interests, legal and equitable that
22   existed when a petition is filed. Furthermore, the quote by the District Court from In re Yonikus
23   was actually serially citing In re Anderson (Dist. of R.I. 1991) 128 Bankr. 850, 853 which was
24   also inapposite, not only being just a District Court case in Rhode Island but itself quoting from
25   “Notes of Committee on the Judiciary,” S. Rep. No. 989, 95th Cong., 2d Sess. 82 (1978), far from
26   being case law in this District and again, completely unrelated to the facts in this instant case;
27         BJ. The District Court’s Order stated that “[s]imply listing the underlying asset [or
28   liability] out of which the cause of action arises is not sufficient...[t]hus, regardless of whether or




     87
          See, AER pgs. 0008:23-009:1.
     88
          See, AER pg. 0009:2-4.
                                                     20
     Case: 10-61716        Doc# 39     Filed: 03/04/19 Entered: 03/04/19 12:27:38              Page 20 of
                                                     31
 1   not Plaintiff scheduled her debt properly, she failed to schedule any related claims or assets;”89
 2   whereas,
 3         BK. As stated throughout this litigation, Ms. Cox alleged no “cause of action” or “claims”
 4   stated upon which relief can be granted, arising from or “related to” the Property scheduled in her
 5   bankruptcy or TILA Rescission. Each claim upon which relief can be granted that was stated in
 6   the SAC, “related to” the actions of Defendants commencing in 2014, Id., no matter how many
 7   times the District Court repeated its inaccurate representation of the facts and inapposite
 8   authorities;
 9         BL. The District Court’s Order stated once again, that Ms. Cox’s “claims...now belong to
10   the bankruptcy estate and Plaintiff lacks standing to pursue them;”90 whereas,
11         BM. Once again, there are no “claims,” “assets,” “cause(s) of action;” or “property;” that
12   “belong(s) to the bankruptcy estate;” and contrary to the District Court’s Order, Ms. Cox did not
13   “thereafter assert title to the property on the ground that the trustee had never taken any action in
14   respect to it.”91 Each claim upon which relief can be granted stated in the SAC was a post-
15   petition “claim” upon which relief can be granted, that occurred commencing in 2014 for relief
16   from Defendants’ unlawful acts;
17         BO. The District Court’s Order stated that Ms. Cox “amended the relevant allegations only
18   to offer legal argument;” 92 whereas,
19         BP. The SAC replaced the FAC and was the ONLY operative complaint;93
20         BQ. The District Court’s Order stated that Ms. Cox “moved for default against
21   BONYMCorp and ORNTIC, then the Court considered “whether to enter a default judgment;”94
22   whereas,
23         BR. Ms. Cox did not move for a default judgment but for entry of default after the Court
24   Clerk failed to comply with its mandatory duties to enter the default of these non-appearing
25   parties;95
26
     89
          See, AER pg. 0009:20-21,
27
     90
          See, AER pg. 0009:23-24.
28
     91
          See, AER pg. 0010:1-2.
     92
          See, AER pg. 0010:3-5.
     93
          See, AOB pgs. 20-21 ¶ 20, referenced footnotes and citations therein.
     94
          See, AER pg. 0010:7-10
     95
          See, Documents 137 and 138 filed May 13, 2016 in the Dist. Court case.
                                                     21
     Case: 10-61716       Doc# 39      Filed: 03/04/19 Entered: 03/04/19 12:27:38            Page 21 of
                                                     31
 1         BS. The District Court’s Order stated that it lacked “subject matter jurisdiction over the
 2   case;”96 whereas,
 3         BT. In spite of its own ruling to the contrary, the District Court contradicted itself by
 4   exercising subject matter jurisdiction on other aspects “over the case;”
 5         BU. The District Court’s Order stated that “Plaintiff’s motions additionally seek Rule 11
 6   sanctions against the attorneys representing ORNTIC and BONY on the grounds that their
 7   submissions have been fraudulent and/or frivolous because they misrepresented the existence of
 8   BONY and ORDMS and because the attorneys have no legal services agreement with
 9   BONYMCorp or ORNTIC;”97 whereas,
10         BV. Ms. Cox’s Motions for Sanctions were actually stated, pursuant to Fed. R. Civ. P., R.
11   11 et seq. on the grounds that:
12               (1)   The Law Offices of Les Zieve, John C. Steele and Mike Aleali (collectively
13         “LOLZ”):
14                     (a)    signed a waiver of service of summons for ORNTIC yet failed to appear for
15               ORNTIC before the July 20, 2015 deadline; whereas
16                     (b)    At that time, LOLZ claimed only to represent and purported to appear for
17               ORDMS who was not a party or defendant named in this action; and therefore, failed
18               to comply with Fed. R. Civ. P., R. 11(b) et seq. for presenting to the court, papers in
19               the District Court action before making “inquiry reasonable under the circumstances”
20               as thereunder required;98 and
21                     (c)    because, pursuant to the requirements under Rule 11(b):
22                            (1)   the claims, defenses and other legal contentions stated in the papers
23                     filed, were not warranted by existing law;
24                            (2)   the papers filed by LOLZ failed to identify that the factual
25                     contentions would “likely have evidentiary support after a reasonable
26                     opportunity for further investigation or discovery;
27
     96
28        See, AER pg. 0010:10-16.
     97
          See, AER pg. 0010:17-20.
     98
          ...[T]he rule clearly authorizes, indeed requires, a judge to sanction a represented party for
          violations.” (Business Guides v. Chromatic Communications Enters. (9th Cir. 1989) 892 F.2d
          802, 809. That such “...belief [is to be] formed after reasonable inquiry is well grounded in
          fact...” “The new language stresses the need for some prefiling inquiry into both the facts and
          the law to satisfy the affirmative duty imposed by the rule” (Id. at 809, emphasis in original).
                                                      22
     Case: 10-61716          Doc# 39    Filed: 03/04/19 Entered: 03/04/19 12:27:38            Page 22 of
                                                      31
 1                             (3)   there were no denials by LOLZ, of the factual contentions leveled by
 2                      Ms. Cox on the evidence she provided; and
 3                             (4)   there were no denials by LOLZ specifically identified being
 4                      reasonably based on belief or lack of information; and
 5                             (5)   the papers filed by LOLZ failed to identify that the factual
 6                      contentions would “likely have evidentiary support after a reasonable
 7                      opportunity for further investigation or discovery; 99
 8                (2)   The Law Offices of Yu|Mohandesi LLP; and attorney Thuy N. Tran (collectively
 9           “YMLLP”) claimed throughout this litigation:
10                      (a)    to represent BONY, who was a non-party:
11                             (1)   not a named defendant;
12                             (2)   not sued by Ms. Cox; and
13                             (3)   does not exist as shown by Ms. Cox;
14                      (b)    YMLLP filed numerous papers in the District Court action before making
15                “inquiry reasonable under the circumstances” as required; and
16                      (c)    because, pursuant to the requirements under Rule 11(b), the claims,
17                defenses and other legal contentions stated in the papers filed, were:
18                             (1)   not warranted by existing law;
19                             (2)   had no evidentiary support;
20                             (3)   there were no denials by YMLLP, of the factual contentions leveled
21                      by Ms. Cox; and
22                             (4)   there were no denials by YMLLP specifically identified being
23                      reasonably based on belief or lack of information; and
24                             (5)   the papers filed by YMLLP failed to identify that the factual
25                      contentions would “likely have evidentiary support after a reasonable
26                      opportunity for further investigation or discovery;100
27           BW. The District Court’s Order stated that “BONY’s counsel maintains that BONY is the
28   proper defendant in this case and argues that Plaintiff has failed to prove otherwise;”101 whereas,


     99
          See, OSC-1, Id.
     100
           See, OSC-2, Id.
     101
           See, AER pg. 0010:20-21.
                                                       23
     Case: 10-61716           Doc# 39    Filed: 03/04/19 Entered: 03/04/19 12:27:38            Page 23 of
                                                       31
 1          BX. (1)     Ms. Cox did in fact provide evidence that BONY did not exist;102 and     (2)
 2          there was otherwise no authority provided in support of counsel or the District Courts’
 3   legal conclusion that there was any requirement for Ms. Cox to “prove” BONY did not exist;103
 4          BY. The District Court’s Order stated that “[i]n support, BONY notes104 that the Clerk of
 5   the Court has declined to grant default against BONY on two occasions;105 whereas,
 6          BZ. BONY as shown by evidence provided by Ms. Cox, undeniably does not exist,106
 7   therefore BONY could not have “note[d]” anything; The Clerk of the Court had no authority to
 8   “grant” anything but was required to enter the default(s) Ms. Cox applied for as mandated by Fed.
 9   R. Civ. P., R. 55(a); there was no default requested to be entered for BONY on any
10   “occasion[];”107 and as shown, inter alia, herein, the Clerk of the Court failed to comply with its
11   Rule 55(a) duty to enter BONYCorp’s default, the actual, existing party sued by Ms. Cox who
12   failed to appear in the Dist. Court action or the appeal);
13          CA. The District Court’s Order stated that “the Court agrees with BONY’s counsel that
14   Plaintiff has failed to establish that BONY is the improper party;108 whereas,
15          CB. The District Court “agree[ing] with BONY’s counsel that Plaintiff has failed to
16   establish that BONY is the improper party” simply by such agreement with counsel, and merely
17   by “[h]aving reviewed the record” was erroneous because, inter alia:
18                (1)   BONY was not sued by Ms. Cox;
19                (2)   BONY cannot be a “party” when it does not exist;109
20                (3)   it was BONYMCorp that was sued by Ms. Cox, the only entity with a derivative
21          of that name shown by Ms. Cox to exist;110
22
23   102
           See, AER pgs. 0450-0453 ¶¶ 48-55; and
24   103
           See, AER, Id.
25   104
           BONY was shown by Ms. Cox, does not exist, therefore BONY could not have “shown”
26         anything.
     105
27         See, AER pg. 0010:22-23.
     106
28         See, Id.
     107
           ECF 64 and 123 sought the entry of default against BONYMCorp, not BONY.
     108
           See AER pg. 0010:23-25.
     109
           See e.g. the SAC, passim; AOB pgs. 23-24 ¶ 24(b), 62, 65-66 and 67 and fns. 9, 10, 29 and
           31 therein; ARB pgs. 20-21 and 29 and fn. 50. Also see, Fed. R. Civ. P., R. 17 et seq.
     110
           See, the SAC, passim and OSC-2.
                                                     24
     Case: 10-61716        Doc# 39     Filed: 03/04/19 Entered: 03/04/19 12:27:38           Page 24 of
                                                     31
 1                (4) YMLLP never denied that BONY does not exist and failed to show that BONY
 2          does exist; and
 3                (5) YMLLP failed to deny that it does not have a legal services agreement with BONY
 4          (or BONYMCorp);111
 5          CC. The District Court’s Order stated that “Plaintiff has failed to establish that BONY is
 6   the improper party;”112 whereas,
 7          CD. The Court referencing “BONY’s RJN Exh. C (SOT listing BONY as the assignee of
 8   Plaintiff’s DOT);”113 “establish[ed]” nothing because contrary to the Court’s Order, it was in fact
 9   shown by Ms. Cox with supporting evidence and not denied by YMLLP either, BONY does not
10   exist as named in the “SOT;”
11          CE. The District Court’s Order stated that “after receiving Plaintiff’s Safe Harbor Notice
12   for her Rule 11 motion, counsel contacted ORDMS who then researched the issue and concluded
13   that ORNTIC is in fact the proper party defendant in this case;”114 whereas,
14          CF. It was impossible for LOLZ to “contact[] ORDMS” because ORDMS as shown by
15   Ms. Cox, does not exist as any form of a legally recognized entity; having admitted and
16   confirmed in the District Court’s Order that it was not until after Plaintiff’s Safe Harbor Notice
17   that counsel “contacted ORDMS” is LOLZ’s admission of their violation of Rule 11; by
18   admitting that ORNTIC was actually the “proper” party sued by Ms. Cox (“proper party” is a
19   misleading term and misnomer) and the “defendant in this case;” LOLZ further admits their
20   violation of Rule 11; the “Notice of Errata to advise the Court of the error” was untimely and
21   violated Rule 11 because the Court was “advise[d] of the error” by Ms. Cox since the beginning
22   of this case; the “Notice of Errata” did not “correct” anything;115 and the “Notice of Errata” could
23   not and did not “remed[y] any offensive pleading” because neither ORDMS, nor ORNTIC filed a
24   “pleading” in this case.116
25
     111
           See e.g., OSC-2.
26
     112
           See, AER pg. 0010:24.
27
     113
           See, AER pg. 0010:24-25.
28   114
           See, AER pg. 0011:2-4.
     115
           LOLZ’s violation of Rule 11(b) could not be “remedied” after the fact because LOLZ were
           required thereby, to have conducted “an inquiry reasonable under the circumstances” before
           “signing, filing, submitting, or later advocating” all the previously filed “written motion[s] or
           other paper[s].” (Also see, OSC-1).
     116
           The “Notice of Errata” was not a pleading pursuant to Fed. R. Civ. P., R. 7(a).
                                                       25
     Case: 10-61716           Doc# 39    Filed: 03/04/19 Entered: 03/04/19 12:27:38            Page 25 of
                                                       31
 1   VI. RJN of Adjudicative Facts Related to the App. Court’s Memorandum Decision
 2          A.    The Memorandum’s First paragraph (pg. 2)
 3                1.    The opening paragraph’s presumptions were incorrect:
 4                      (a)    FACT: Ms. Cox did not “default[] on a loan;”117
 5                      (b)    FACT: There was no “loan” “secured by a deed on her home in Santa
 6                Cruz.” Notwithstanding the transaction being invalid ab initio,118 any security
 7                purported to have been evidenced by a deed of trust was rescinded as a matter of law
 8                in July 2007 pursuant to TILA119 once Ms. Cox’s right to assert it accrued pursuant to
 9                Jesinoski in 2015.120 Furthermore, the “loan” was scheduled and unchallenged as
10                unsecured in her 2010 bankruptcy121 and then discharged in 2012 along with all other
11                unsecured debt.122
12                      (c)    FACT: “Defendants” were not “creditors” and “lenders.” Therefore, the
13                statement that “defendant creditors and lenders later recorded default notices against
14                Cox’s home and a notice of trustee sale” was untrue and misrepresented the facts.
15          B.    The Memorandum’s Second Paragraph (pg. 2)
16                1.    There were no “unscheduled property-related claims” despite the district court’s
17          [erroneous] conclusion(s), and one reason Ms. Cox sought review in the App. Court.123
18                2.    The fact is, inter alia, the claims upon which relief can be granted stated in the
19          operative complaint or “causes of action,” were related to Defendants’ and Non-Defendants’
20          unlawful actions that commenced in 2014.
21
22
23   117
           See e.g., pg. 21 RB A.2 and fn. 52, 28-29 and fn. 74 and references in footnotes; and the
24         Request for Judicial Notice filed as DktEntry: 103 in Case # 16-16566 in the 9th Cir. App.
           Court (“RJN”) ¶ 84.
25
     118
           See e.g., pgs. 33:11-20, 81, 97, 149, 173 and passim in DktEntry: 18 (18-1 through 18-7 “ER”),
26         Cal. Civ. Code § 1558; the Briefs, Motions, Replies and stated facts passim throughout this case
27         and RJN ¶ 85.
     119
28         See, RJN ¶ 86.
     120
           See, RJN ¶ 87.
     121
           See, RJN ¶ 88.
     122
           See, RJN ¶ 89.
     123
           The term “claims” was not defined but is assumed to mean “claim(s) upon which relief can
           be granted.”
                                                       26
     Case: 10-61716           Doc# 39    Filed: 03/04/19 Entered: 03/04/19 12:27:38            Page 26 of
                                                       31
 1                3.    What “unscheduled property-related claims” meant in the Memorandum was not
 2           defined and was unintelligible. If the Memorandum was referring to Ms. Cox’s TILA
 3           Rescission, it was neither a “claim” nor “property-related.” As stated throughout this case,
 4           Ms. Cox’s Rescission was a non-judicial remedy, not a claim upon which relief can be
 5           granted or “cause of action”124 effected as a matter of law in 2007 once Ms. Cox’s right to
 6           assert it accrued pursuant to Jesinoski in 2015. Moreover, in bankruptcy, a “cause of action”
 7           is considered personal property, not real property and therefore, NOT “property-related.”
 8                4.    Until Jesinoski in 2015, this 9th District held that a lawsuit was required to assert a
 9           TILA rescission. Because the subject transaction statutorily consummated in December
10           2004, Ms. Cox had a 3-year statute of repose within which to file a lawsuit in this Circuit;
11           and a 1-year statute of limitations in which to file suit to either enforce the creditor’s
12           mandatory duties under 15 U.S.C. § 1635(b) or damages for failure to comply which those
13           duties within the 20-day deadline. Both statutes foreclosed Ms. Cox’s rights to allege ANY
14           cause of action under the 9th Circuit holding at the time; (a) to assert the Rescission
15           (terminated in December 2007); and (b) for enforcement or damages (terminated in July
16           2008); whereas, she filed her bankruptcy petition in 2010.125 This means any “cause of
17           action” related to the Rescission at the time of the commencement of the bankruptcy, did not
18           exist and accordingly, could not have been scheduled.126
19                5.    This paragraph of the Memorandum provided no evidence the district court
20           applied any (appropriate or applicable) standard(s) of review.
21           C.   The Memorandum’s Third and Fourth Paragraphs (pgs. 2-3)
22                1.    The Memorandum’s third paragraph merely repeated the district court’s
23           erroneous ruling virtually verbatim (see, ER pg. 7), while in addition to the fourth
24           paragraph, provided inapposite and misrepresented citations127 related to undefined “’legal
25
     124
           See, RJN ¶¶ 79-88 and 103-106.
26   125
           See e.g., 15 U.S.C. §§ 1635(b) and 1640 et seq.; ER pgs. 279:14-20; 437:8-21; 441:1-9;
27         455:15-23; 456:27-457:6; 524-526; OB, RB and passim throughout this action.
28   126
           Standing is a jurisdictional requirement properly addressed under Fed. R. Civ. P. 12(b)(1);
           and post-petition claims are not required to be scheduled. See e.g., Malfatti v. Mortg. Elec.
           Registrations Sys. (N.D. Cal. June 20, 2013) No. C 11-03142 LB, 2013 U.S. Dist. LEXIS
           87060 (internal citations omitted).
     127
           11 U.S.C. 541(a)(1) does not stand on its own and appears to be intentionally misrepresented
           authority as cited in the Memorandum. This is also true for Turner v. Cook (9th Cir. 2004) 362
           F.3d 1219, 1225-26, by having excluded the “as of the commencement of the case” qualifier.
                                                        27
     Case: 10-61716          Doc# 39      Filed: 03/04/19 Entered: 03/04/19 12:27:38             Page 27 of
                                                        31
 1          or equitable interest’” in further undefined property that purportedly and incorrectly
 2          “bec[ame]” part of the 2010 bankruptcy estate, supposedly required to be “represented by
 3          the bankruptcy trustee.”
 4                2.    11 U.S.C. § 541(a)(1) was incomplete as cited in the Memorandum and excludes
 5          important applicable portions. To wit:
 6              “ (1) Except as provided in subsections (b) and (c)(2) of this section, all legal or
                  equitable interests of the debtor in property as of the commencement of the
 7                case.” 11 U.S.C. § 541 (emphasis added)
 8
 9                3.    The “causes of action” or “claims upon which relief can be granted” alleged
10          against Defendants in this action, did not exist in 2010 when the bankruptcy case
11          commenced 128 and were alleged in the operative complaint based on the legal and
12          equitable interest Ms. Cox had in her property subsequent to court order in January 2012
13          that discharged Ms. Cox’s debts which included any “debt” related to the Property because
14          any such debt was scheduled and discharged as the unsecured when the discharge judicially
15          granted in January 2012. Again, the unsecured status of the Property was never disputed or
16          pursued by the trustee129 nor challenged by any purported creditor whatsoever; and any
17          security, power of sale or “lien” that may have existed against the Property was rescinded
18          as a matter of law in 2007 as shown throughout this case.
19
20
     128
21         In should be noted that Defendant New Penn Financial dba Shellpoint Mortgage Servicing did
           not even exist at the commencement of Ms. Cox’s bankruptcy. It is undeniably true that Ms.
22         Cox’s real Property was scheduled at the commencement of the bankruptcy as unsecured. No
23         creditor disputed the unsecured status of the purported debt in any manner, shape or form.
           Moreover, Ms. Cox’s TILA Rescission as shown throughout this case with applicable
24         supporting authority, was not a “claim” or “cause of action” but a non-judicial REMEDY for
25         the “creditor’s” undenied failure to comply with the disclosure requirements of TILA which
           was the real “cause of action” for invoking the TILA remedy and there was no attempt, nor
26         could there be, to state a claim upon which relief can be granted or “cause of action” to force
27         the “creditor” to provide the disclosures which would have been the actual, only “cause of
           action” related to the TILA Rescission remedy for which there is no applicable authority to
28         enforce. Any related “cause of action” that might have existed for the “creditor’s” failure to
           comply with the 20-day mandatory Rescission requirements, terminated in July 2008 under
           the applicable 1-year statute of limitations, approximately 2 years before Ms. Cox’s petition
           was filed. THIS IS A FACT. Laches and estoppel by silence are applicable; any ability to
           challenge the rescission has long since terminated.
     129
           See, pg. 3 of DktEntry: 94; also see Exhibits “A”–“D” attached to the RJN; incorporated by
           reference as though fully set forth herein.
                                                      28
     Case: 10-61716         Doc# 39     Filed: 03/04/19 Entered: 03/04/19 12:27:38           Page 28 of
                                                      31
 1               4.    The citations provided in these two paragraphs of the Memorandum were
 2          inapposite, distinguishable and unrelated to the facts of this case. Each citation suffered
 3          from the same malady related to “causes of action” that in this instant case, did not exist at
 4          the commencement of the bankruptcy and therefore could not have been scheduled.
 5          D.   The Memorandum’s Fifth Paragraph (pg. 3)
 6               1.    This paragraph of the Memorandum was also erroneous. As shown throughout
 7          the appeal, were it not for the failure to apply appropriate standards of review or the
 8          Decision being made on unsupported, misplaced and incorrect presumptions, it should have
 9          otherwise been determined by the Court that Ms. Cox did not “lack[] standing to sue.”130
10          Furthermore, if the Dist. Court lacked subject matter jurisdiction over “the lawsuit,” then it
11          should not have made any determinations at all other than to dismiss the case. The district
12          court selectively and erroneously applied jurisdiction without analysis and the
13          Memorandum simply agreed with the Dist. Court, without the application of the requisite,
14          appropriate standard(s) of review.
15               2.    Cetacean Cmty. v. Bush (9th Cir. 2004) 386 F.3d 1169, 1174 cited in the
16          Memorandum in support of the Opinion’s conclusion(s) was inapposite and distinguishable
17          because, inter alia, the case was one in which the “standing” issue was undisputed, unlike
18          this instant action. Furthermore, Cetacean, an Endangered Species Act action, contained
19          no facts relevant to this action whatsoever.
20               3.    Contrary to the Memorandum, there was no filed “motion for default” but for
21          “entry of default(s)” which is a whole different, two-step civil procedure. If the court clerk
22          had ENTERED the default as mandated by the Rules (see, Fed. R. Civ. P., R. 55(a)), then
23          the second step of the process would have been a motion for entry of a default judgment
24          (Fed. R. Civ. P., R. 55(b)(2)) which would have been noticed and a hearing held to litigate
25          and judicially determine the veracity of Ms. Cox’s allegations and Defendants’ and Non-
26          Defendants’ failure(s) to deny them. However, no hearing was held, which is but one of
27          Ms. Cox’s ignored due-process rights in violation of mandatory Fed. R. Civ. P. by the Dist.
28          Court which failed to enforce them when requested. These facts were obfuscated in the
            App. Court’s Memorandum.




     130
           See, RJN ¶¶ 96-101.
                                                      29
     Case: 10-61716        Doc# 39      Filed: 03/04/19 Entered: 03/04/19 12:27:38            Page 29 of
                                                      31
 1       E.   The Memorandum’s Sixth Paragraph (pgs. 3-4)
 2            1.    This paragraph misrepresented the facts and failed to address applicable
 3       authorities. Ms. Cox did not seek sanctions: “because two corporate defendants’ names
 4       were spelled differently on certain filings.” This statement is dismissive of the undenied
 5       facts detailed by Ms. Cox’s filed papers, that two defendants specifically named and
 6       identified with supporting exhibits provided in the record; failed to appear. In one instance,
 7       failed to appear untimely if at all; in the other, the named defendant failed to appear
 8       whatsoever. Moreover, attorneys against which sanctions were sought, failed to deny not
 9       having legal services agreement(s) with either of the parties sued, or the different parties
10       they claimed to appear for; nor did they deny the lack of existence of these entities. These
11       facts were undisputed and thereby tacitly acknowledged yet ignored in the Memorandum.
12            2.    The Memorandum exhibited a lack of concern for attorneys bringing fraud on
13       the court while providing free reign for them to name anyone, anything they want, whether
14       they existed or not; or whether they had legal services agreements with whom they claimed
15       to represent. This issue is not merely about the misspelling of names of defendants but
16       attorneys’ willful and intentional lack of candor with and bringing fraud on the court and
17       unlawfully appearing for existing and non-existing entities without the required written
18       agreements. Cooter & Gell v. Hartmarx Corp. (1990) 496 U.S. 384, 393, cited but not
19       discussed in the Memorandum, was superseded by statute and failed to support the
20       erroneous conclusion(s) on this issue and had no relevance to the facts of this instant case.
21       By contrast, facts were stated, and applicable supporting authority WAS provided, in the
22       two R. 11 motions.
23            3.    The Dist. court clerk’s refusal to comply with the mandatory duties under Fed.
24       R. Civ. P., R. 55(a) and the Court’s failure to enforce the clerk’s compliance, denied Ms.
25       Cox her right to be heard on these documented defaults.
26       F.   The Memorandum’s Seventh Paragraph (pg. 4)
27            As stated above, Ms. Cox not only sought review of the previous two motions for
28       sanctions but filed two new motions in this venue against attorneys for continued and new
         violations of R. 11 bringing fraud on this appellate court as well.




                                                   30
     Case: 10-61716     Doc# 39      Filed: 03/04/19 Entered: 03/04/19 12:27:38            Page 30 of
                                                   31
 1        G.    The Memorandum’s Eighth Paragraph (pg. 4)
 2              (1)   The Memorandum denied RJN 1 and RJN 2. However, taking judicial notice
 3        was mandatory under the Fed. R. of Evid., R. 201(c)(2); and in denying to do so, the
 4        Decision failed to apply the submitted adjudicative facts which showed, that the
 5        presumptions and conclusions in the Memorandum were inconsistent with the facts.
 6              (2)   Taking judicial notice as mandated, should have changed the misplaced conclusions
 7        and presumptions in the Memorandum.
 8   VII. Summary
 9        Therefore, pursuant to Fed. R. of Evid., Rules 102, 201(c)(2) & (d), 401(a) & (B), and 402
10   and the other reasons, grounds and authorities cited in this RJN, Ms. Cox respectfully requests
11   this Honorable Court take judicial notice of the adjudicative facts, the documents and authorities
12   cited herein and apply them to the Court’s reconsideration of its Order denying the reopening of
13   Ms. Cox’s bankruptcy case and amending the schedules as requested.
14        Dated: March 4, 2019                                  s/Ronald H. Freshman
15                                                              Ronald H. Freshman
                                                                3040 Skycrest Dr.
16                                                              Fallbrook, CA 92928
17                                                              Tel (858) 756-8288
                                                                Fax (858) 964-1728
18                                                              ronfreshman@gmail.com
19                                                              Attorney for Debtor Kimberly Cox
20
21
22
23
24
25
26
27
28




                                                    31
     Case: 10-61716       Doc# 39     Filed: 03/04/19 Entered: 03/04/19 12:27:38           Page 31 of
                                                    31
